DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of the co-pending Patent application number 16/640,123.
Claim 1 of the co-pending application recites a flow generator comprising an upper fan configured to suction upper air to generate a first air flow and discharge the air through a first discharge part of a first fan housing, a lower fan configured to suction lower air to generate a second air flow and discharge the air through a second discharge part of a second fan housing, an air guide disposed between the upper fan and the lower fan to guide generation of a third airflow in which the first and second airflow are mixed with each other; and a control unit configured to control a rotational speed of the lower fan or (emphasis added) the upper fan to adjust a discharge direction of the third airflow. 
As such, the co-pending application claim 1 does not recites a control unit configured to control a rotational speed of the lower fan and (emphasis added) the upper fan to adjust a discharge direction of the third airflow. 
and the upper fan to adjust a discharge direction of the third airflow for the purpose of providing an alternative to adjust the discharge direction of the third airflow.
Regarding application claim 3, the co-pending application claim 3 recites the control unit controls the lower fan so that the rotational speed of the lower fan is quicker (greater) than that of the upper fan.
Regarding application claim 4, the co-pending application claim 5 recites the control unit controls the upper fan so that the rotational speed of the upper fan is quicker (greater) than that of the lower fan.
Note that the co-pending application number 16/640,123 has been allowed on 06/10/2021.

Allowable Subject Matter
Claims 2 and 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest  prior art, Korean patent publication number KR100919317 (applicant submitted prior art) discloses all the limitations of claim 1 except the controller is not configured to control a rotational speed of the lower fan and the upper fan to adjust a discharge direction of the third airflow.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Hopkins (8,562,283), Bachiocchi (6,030,173) and Nishida (4,738,188) are cited to show fans with multiple fan impellers.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745